Exhibit 10.7

RESTRICTED STOCK AWARD AGREEMENT

(Name)

THIS AGREEMENT (the “Agreement”) is made effective as of January 26, 2007 (the
“Closing Date”), between ARAMARK Holdings Corporation, a Delaware corporation
(hereinafter called the “Company”), and the individual whose name is set forth
on the signature page hereof, who is an employee of the Company or an Affiliate,
and who is hereinafter referred to as the “Employee.” Any capitalized terms not
otherwise defined herein shall have the meaning ascribed thereto in the Plan (as
hereinafter defined).

WHEREAS, in exchange for the Employee’s agreement to the termination of the
deferred compensation arrangement under Exhibit A of that certain Agreement
Relating to Employment and Post-Employment Competition with ARAMARK CORPORATION
(the “ELC Agreement”), and the corresponding acceleration of payment thereof,
the Company has agreed to grant the Employee shares of Common Stock, pursuant to
the terms and conditions of this Agreement (the “Restricted Stock Award”), the
Company 2007 Management Stock Incentive Plan (the “Plan”) (the terms of which
are hereby incorporated by reference and made a part of this Agreement), and a
Stockholders Agreement entered into by and among the Company, ARAMARK
Intermediate HoldCo Corporation, ARAMARK Corporation and the Stockholders Named
Therein (which shall include the Employee) dated as of the date hereof (the
“Stockholders Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

1. Grant of the Restricted Stock. Subject to the terms and conditions of the
Plan, the Stockholders Agreement (and the agreements incorporated by reference
therein), and the additional terms and conditions set forth in this Agreement,
the Company hereby grants to the Employee [                    ] shares of
Common Stock (the “Restricted Stock”), which shall vest and become
nonforfeitable in accordance with Section 2 of this Agreement.

2. Vesting. Except as otherwise provided below in this Section 2, subject to the
Employee’s continued employment with the Company or any of its Affiliates, the
Restricted Stock shall vest and become nonforfeitable with respect to one
hundred percent (100%) of the shares initially granted hereunder on the first
anniversary of the Closing Date.

(a) If the Employee’s employment with the Company or any of its Affiliates is
voluntarily terminated by the Employee other than for “Good Reason” (as defined
below) or is terminated by the Company for Cause, then the Restricted Stock
shall, to the extent not then vested, be forfeited by the Employee without
consideration.

(b) If the Employee’s employment with the Company or any of its Affiliates is
terminated by the Employee for Good Reason, by the Company without Cause, or as
a result of the Employee’s death, Disability or Retirement, the Restricted Stock
shall, to the extent not then vested and not previously forfeited, immediately
become fully vested.



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, the term “Good Reason” shall mean “Good
Reason” as such term may be defined and determined pursuant to any Individual
Agreement (including as set forth in any Exhibit A attached thereto) as may be
in effect from time to time hereafter.

(d) Notwithstanding any other provision of this Agreement to the contrary, in
the event of a Change of Control, the Restricted Stock shall, to the extent not
then vested and not previously forfeited, immediately become fully vested.

3. Evidence of Issuance of Securities. The Restricted Stock shall be issued by
the Company pursuant to the registration in the Employee’s name on the stock
transfer books of the Company, and issued to the Employee or to the Employee’s
legal guardian or representative, as applicable, promptly following the vesting
of any Restricted Stock pursuant to Section 2.

4. Rights as a Stockholder. The Employee shall be the record owner of the
Restricted Stock unless or until such Restricted Stock is forfeited pursuant to
Section 2 hereof or is otherwise sold or disposed of pursuant to the terms of
the Stockholders Agreement, and as record owner shall be entitled to all rights
of a Common Stock holder of the Company, including, without limitation, the
right to receive any cash or in-kind dividends paid to Common Stock holders
during the time that the Employee holds the Restricted Stock at such time(s) as
such dividends are paid to Common Stock holders.

5. Legend in Certificates. Any certificates representing the vested Restricted
Stock delivered to the Employee as contemplated by Section 3 above shall bear
the legend set forth in Section 2.06 of the Stockholders Agreement.

6. Transferability. The Restricted Stock may not, at any time prior to becoming
vested pursuant to Section 2 or thereafter, be transferred, sold, assigned,
pledged, hypothecated or otherwise disposed of unless such transfer, sale,
assignment, pledge, hypothecation or other disposition complies with the
provisions of this Agreement and the Stockholders Agreement including, without
limitation, the right to cause the Company to repurchase the Restricted Stock at
such prices as are determined under the Stockholders Agreement.

7. Change in Capital Structure. The Restricted Stock shall be subject to
adjustment pursuant to Article VII of the Plan.

8. Withholding. It shall be a condition of the obligation of the Company, upon
delivery of Restricted Stock to the Employee, that the Employee pay to the
Company such amount of all such taxes (or make such other settlement in respect
thereof) as may be required for the purpose of satisfying any liability for any
federal, state or local income or other taxes required by law to be withheld
with respect to such Restricted Stock, including payment to the Company upon the
vesting of the Restricted Stock. Notwithstanding the foregoing, the Employee
may, at his or her option, elect to have the number of shares of Common Stock
that would otherwise be issued to the Employee upon vesting of the Restricted
Stock pursuant to Section 2 reduced by a number of shares of Common Stock having
an equivalent Fair Market

 

2



--------------------------------------------------------------------------------

Value, on such date of vesting, to the payment that would otherwise be made by
the Employee to the Company pursuant to the preceding sentence. In connection
with the foregoing, the Employee may, at his or her option, elect to recognize
the fair value of the Restricted Stock upon the Grant Date pursuant to
Section 83 of the Internal Revenue Code of 1986, as amended.

9. Limitation on Obligations. The Company’s obligation with respect to the
Restricted Stock granted hereunder is limited solely to the delivery to the
Employee of shares of Common Stock on the date when such shares are due to be
delivered hereunder and to the obligations set forth in Section 8 above, and in
no way shall the Company become obligated to pay cash in respect of such
obligation unless otherwise provided pursuant to Article VII of the Plan.

10. Securities Law Representations. The Employee acknowledges that the
Restricted Stock is not being registered under the Securities Act, based, in
part, on either (i) reliance upon an exemption from registration under
Securities and Exchange Commission Rule 701 promulgated under the Securities Act
or (ii) the fact that the Employee is an “accredited investor” (as defined under
the Securities Act and the rules and regulations promulgated thereunder), and,
in each of (i) and (ii) above, a comparable exemption from qualification under
applicable state securities laws, as each may be amended from time to time. The
Employee further represents the following, as of the date hereof:

 

  •   The Employee represents and warrants that (i) such party has full legal
power, authority and right to execute and deliver, and to perform its
obligations under, this Agreement, and (ii) this Agreement has been duly and
validly executed and delivered by such party and constitutes a valid and binding
agreement of such party enforceable against such party in accordance with its
terms.

 

  •   The Employee has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the Restricted Stock
Award and the restrictions imposed on the Restricted Stock and any Shares
subject to the Restricted Stock.

 

  •   The Employee is aware that any value the Restricted Stock may have depends
on its vesting, and that any investment in common shares of a closely held
corporation such as the Company is non-marketable, non-transferable and could
constitute an investment for an indefinite period of time, possibly without
return, and substantial risk of loss.

 

  •   The Employee has read and understands the restrictions and limitations set
forth in the Stockholders Agreement, the Plan and this Agreement.

 

  •   The Employee has not relied upon any oral representation made to the
Employee relating to, or upon information presented in any meeting or material
relating to, the Restricted Stock Award or the Restricted Stock.

 

  •  

The Employee understands and acknowledges that, if and when the Restricted Stock
vests, (a) any certificate evidencing such Shares (or evidencing any other
securities issued with respect thereto pursuant to any stock split, stock
dividend, merger or other form of

 

3



--------------------------------------------------------------------------------

 

reorganization or recapitalization) when issued shall bear any legends which may
be required by applicable federal and state securities laws, and (b) except as
otherwise provided in this Agreement or under the Stockholders Agreement or the
Registration Rights Agreement (as such term is defined in the Stockholders
Agreement), the Company has no obligation to register such Shares or file any
registration statement under federal or state securities laws.

11. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Employee shall be addressed to him or her at the
address shown on the records of the Company. By a notice given pursuant to this
Section 11, either party may hereafter designate a different address for notices
to be given to him or her. Any notice that is required to be given to the
Employee shall, if the Employee is then deceased, be given to the Employee’s
personal representative if such representative has previously informed the
Company of his or her status and address by written notice under this
Section 11. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

12. Governing Law; Legal Fees. The laws of the State of Delaware shall govern
the interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws. In the event of any dispute regarding any term of this Restricted Stock
Award, the Company shall promptly reimburse the Employee for all legal fees and
expenses the Employee incurs in connection with such dispute if the Employee
prevails in such dispute on a substantial portion of the claims under such
dispute.

13. Restricted Stock Award Subject to Plan and Other Management Equity
Agreements. The Restricted Stock Award shall be subject to all terms and
provisions of the Plan and the Stockholders Agreement, to the extent applicable
to the Restricted Stock.

14. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

 

ARAMARK HOLDINGS CORPORATION By:        Name:     Title:  

 

EMPLOYEE     Name:

Restricted Stock Grant